Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/08/22 has been entered.

Response to Arguments
Applicant’s arguments filed 05/30/2022 with respect to the 35 USC § 112 rejections have been fully considered and are persuasive.  The 35 USC § 112 rejections have been withdrawn. 
Applicant's arguments filed 05/30/2022 with respect to the 35 USC § 103 rejections of claim 1 and claim 5 have been fully considered but they are not persuasive. Applicant argues that the insert 1 of Williams does not teach the claimed “liquid separation compartment” because of the limitation “that the liquid separation compartment has a height less than entirety of a height of the main body and is disposed within each boundary of the main body”, since the hook 20 of Williams extends over the wall 40 edge of bucket 2. However, the hook 20 is treated as a connection means from the insert 1 to the bucket 2, and does not define the internal space of the insert 2 that reads on a liquid separation compartment, as stated: “the insert 1 has a front wall 10, a back wall 12, a side wall 14, a bottom wall 16. Those walls define a space or a chamber 18” [col 2 line 66 – col. 3 line 1]. Therefore, the operation of the insert 1 of Williams would not change based on the connection means used between the insert 1 and bucket 2, such as replacing the hook 20 with adhesive or fasteners. 
Applicant’s remaining arguments filed 05/30/2022 with respect to the rejection(s) of claim(s) 1 and 5 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Hunt (US6260230B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reusche (US 7791004 B2), in view of Williams (US 5983441 A) and Hunt (US 6260230 B1).
	Regarding Claim 1, Reusche teaches 
A liquid heating container (fluid receptacle heating system 90) [Fig. 11] to be used with a cleaning device (one may desire to use warm water when washing an automobile) [col. 1 lines 34-35], comprising
a main body to store a liquid therein (outer bucket 86) [Fig. 11], the main body comprising:
a heating unit disposed on at least a portion of the base within the main body to increase a temperature level of the liquid in response to generating heat (as shown on Fig. 11, the heating element 82 is noticeably located within outer bucket 86; see col. 8, line 65 to col. 9, lines 1-2)
a temperature controller disposed on at least a portion of the main body to adjust the temperature level of the liquid based on a temperature setting using the heating unit (The processing unit 34 may also be operatively connected to adjustment buttons, such as buttons 28 and 30 shown in FIG. 1, and a temperature readout screen, such as screen 32 shown in FIG. 1) [col. 3 lines 14-16]; (A user may then engage the buttons 28 and 30 to change the temperature of the fluid) [col. 4 lines 42-43]; (As shown on Fig. 11, processing unit 34 containing the buttons 28 and 30 is attached to outer bucket 86)
Reusche does not teach
a main body to store a liquid therein, the main body comprising:
a liquid separation compartment disposed on at least a portion of a base to separate the liquid from a space within the liquid separation compartment, such that the liquid separation compartment has a height less than entirety of a height of the main body and is disposed within each boundary of the main body
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface
Williams teaches
a main body to store a liquid therein (Williams teaches a bucket 2 containing an insert 1 that is placed against and in touch with one side of wall 40 [col. 3 lines 34-35] that keeps clean wash liquid separate from dirty liquid) [col. 1 lines 8-9], the main body comprising:
a liquid separation compartment disposed on at least a portion of a base (insert 1 shown to connect to bucket 2 via hook 20) [Fig. 1]  to separate the liquid from a space within the liquid separation compartment (keeps clean wash liquid separate from dirty liquid) [col. 1. lines 6-9], such that the liquid separation department is disposed within each boundary of the main body (as shown on fig. 5, the insert 1 is fully contained within bucket 2)
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface (Fig. 4 of Williams shows the cleaning bucket 2 with a plurality of wheels 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the insert 1 taught in Williams to the fluid receptacle heating system 90 of Reusche where the bucket 2 contains liquid and the insert 1 does not, for the purpose of “conveniently keeping clean wash liquid separated from dirty liquid,” [col. 1, lines 6-9 of Williams].
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “wheels 46” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently carrying and moving the bucket” [col. 3 lines 21-23 of Williams].
Hunt teaches
the liquid separation compartment has a height less than entirety of a height of the main body (as shown on fig. 1 of Hunt, wringer assembly 11 and main body 1 comprise similar structure to insert 1 and bucket 2 of Williams, however fig. 2 shows wringer assembly 11 with a height less than the height of main body 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the shorter height structure of the wringer assembly 11 taught in Hunt to Williams, in order to allow for a greater volume of clean water to be stored in the bucket 2.

	Regarding Claim 3, Reusche, as modified above, does not teach the liquid heating container of claim 1, further comprising
a liquid separation unit removably disposed within at least a portion of the liquid separation compartment to facilitate removal of an excess of the liquid on the cleaning device into the liquid separation compartment in response to pressing the cleaning device on a surface of the liquid separation unit while disposed within the liquid separation compartment
However, in Fig. 3 and 5, Williams teaches
a liquid separation unit (wringer 3) removably disposed within at least a portion of the liquid separation compartment (inside insert 1 via supporting piece 66) to facilitate removal of an excess of the liquid on the cleaning device into the liquid separation compartment in response to pressing the cleaning device on a surface of the liquid separation unit while disposed within the liquid separation compartment (inserting the dirty mop into the insert 1 and wringing it with wringer 3, and dirty liquid being drained through openings 62 of the wringer basket 60 to the bottom portion of insert) [col. 4 lines 36-40 of Williams]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wringer 3 taught in Williams to the fluid receptacle heating system 90 taught in Reusche in order to “wring moisture from a wetted mop” [col. 1 lines 11-12].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reusche (US7791004B2) in view of Williams (US5983441A) and Ye (CN209745949U) referring to the English translation dated 12/17/2021.
Regarding Claim 4, Reusche, as modified above, does not teach the liquid heating container of claim 1, further comprising: 
a water pollution detector disposed on and within at least a portion of the main body to detect contamination of the liquid based on a turbidity, such that the water pollution detector displays a warning of the contamination
However, in Fig. 1, Ye teaches
a water pollution detector disposed on and within at least a portion of the main body to detect contamination of the liquid based on a turbidity, such that the water pollution detector displays a warning of the contamination (portable water turbidity meter with a turbidity display 1, a telescopic connecting line 2, and turbidity measuring body 11. The turbidity display 1 could be affixed to outer bucket 86 of Reusche to inform a user of the water turbidity level, with the telescopic connecting line 2 connecting to the turbidity measuring body 11 displaced within the bucket to measure the turbidity of the water)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “portable water turbidity meter” taught in Ye to modified Reusche, in order to know when the water needs to be changed from the bucket (as stated in paragraph 2 of the translation of Ye, “turbidity, that is, the degree of turbidity of water, is caused by the presence of traces of insoluble suspended matter and colloidal substances in water”, and thus this measurement will warn the user of the current contamination levels inside the bucket).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reusche (US 7791004 B2), in view of Castelli (US2020002056A1), Williams (US5983441A), and Hunt (US6260230B1).
	Regarding claim 5, Reusche teaches 
A liquid heating container (fluid receptacle heating system 90) to be used with a cleaning device (one may desire to use warm water when washing an automobile) [col. 1 lines 34-35], comprising: 
a main body (outer bucket 86), comprising: 
a liquid receiving aperture to store a liquid therein (fluid reservoir 83)
a heating unit (heating element 82) disposed on at least a portion of the base within the main body to increase a temperature level of the liquid in response to generating heat (as shown on Fig. 11, the heating element 82 is noticeably located within outer bucket 86; see col. 8, line 65 to col. 9, lines 1-2) 
a temperature controller disposed on at least a portion of the main body to adjust the temperature level of the liquid based on a temperature setting using the heating unit (The processing unit 34 may also be operatively connected to adjustment buttons, such as buttons 28 and 30 shown in FIG. 1, and a temperature readout screen, such as screen 32 shown in FIG. 1) [col. 3 lines 14-16]; (A user may then engage the buttons 28 and 30 to change the temperature of the fluid) [col. 4 lines 42-43]; (As shown on Fig. 11, processing unit 34 containing the buttons 28 and 30 is attached to outer bucket 86)
Reusche does not teach
a liquid demarcation line disposed around an entire perimeter of an inner surface of a top portion of the main body to identify a liquid level within the main body to prevent spillage
a liquid separation compartment disposed on at least a portion of a center portion of a base of the main body to separate the liquid from a space within the liquid separation compartment, such that the liquid separation compartment has a height less than entirety of a height of the main body and is disposed within each boundary of the main body
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface
Castelli teaches 
a liquid demarcation line disposed around an entire perimeter of an inner surface of a top portion of the main body to identify a liquid level within the main body to prevent spillage (the containers 12, 13 each have a fill line disposed within the interior volumes thereof) [col. 3 lines 30-32]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fill line taught in Castelli to the fluid receptacle heating system taught in Reusche so “that the user knows the maximum amount of material that can be placed in the containers” [col. 3 lines 32-34].
	Williams teaches 
a liquid separation compartment disposed on at least a portion of a center portion of a base of the main body to separate the liquid from a space within the liquid separation compartment, such that the liquid separation compartment is disposed within each boundary of the main body (insert 1 in fig. 1 of Williams, which is shown to connect to bucket 2 via hook 20, which keeps clean wash liquid separate from dirty liquid) [col. 1. lines 6-9]
a plurality of wheels disposed on at least a portion of the base to facilitate movement of the main body on a ground surface (wheels 46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “insert 1” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently keeping clean wash liquid separated from dirty liquid,” [col. 1, lines 6-9 of Williams].
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “wheels 46” taught in Williams to the “fluid receptacle heating system 90” taught in Reusche, for the purpose of “conveniently carrying and moving the bucket” [col. 3 lines 21-23 of Williams].
Hunt teaches 
such that the liquid separation compartment has a height less than entirety of a height of the main body (as shown on fig. 1 of Hunt, wringer assembly 11 and main body 1 comprise similar structure to insert 1 and bucket 2 of Williams, however fig. 2 shows wringer assembly 11 with a height less than the height of main body 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the shorter height structure of the wringer assembly 11 taught in Hunt to the insert 1 of Williams, in order to allow for a greater volume of clean water to be stored in the bucket 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762